Citation Nr: 9902175	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-31 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had essentially continuous active service from 
September 1961 to November 1967.  He served in Vietnam from 
November 1966 to November 1967.  From December 1966 to March 
1967 he was an ordnance supply and parts supervisor with the 
610th Maintenance Battalion.  From March 1967 to mid-April 
1967 he served in the same capacity with the Third 
Maintenance Battalion (DS) (DIV).  From mid-April 1967 until 
November 1967 he was an ordnance supply and parts supervisor 
and a stock control and accounting supervisor with the HMFC, 
185th Maintenance Battalion (DS).  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for PTSD primarily because the 
veteran's statements regarding reported stressful incidents 
in Vietnam were not confirmed by records obtained by the U. 
S. Armed Services Center for Research of Unit Records 
(Center).  

Of record are communications from mental health professionals 
at the Olin E. Teague Veterans Center, Temple, Texas, dated 
in 1995.  The communications are to the combined effect that 
the veteran was admitted to the PTSD residential 
rehabilitation program at that facility in November 1994 and 
was diagnosed as having chronic, severe PTSD.  In a July 1995 
communication from a social worker and a psychologist at that 
facility, it was reported that upon completion of Track 1 of 
the residential rehabilitation program, the veteran was 
enrolled in the PTSD inpatient program at the VA Medical 
Center in Waco, Texas. VA progress notes in September 1995 
reflected that the veteran had been discharged from the Waco 
facility on September 27, 1995.  Other evidence of record 
indicates that the veteran has reported having been 
hospitalized at that facility beginning July 19, 1995.

There are no records from the Waco facility in the claims 
file.  Relevant records generated by VA are constructively 
deemed to be of record, and must be obtained prior to 
reaching a decision in the veterans claim.  Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Information obtained from the Center refers only to records 
obtained from the 610th Maintenance Battalion and its higher 
headquarters, the 29th General Support Group.  This does not 
cover the entire time frame the veteran was in Vietnam.  The 
communication from the Center does contain documentation of 
an attack at the Phu Loi base camp on March 10, 1967.  That 
was the base camp location of the 610th Maintenance 
Battalion.  However, the veteran has not specifically 
referred to recollections of any traumatic incidents that 
occurred at that time.  In a communication received in 
October 1996 he did, however, claim that he was 
involved in combat several times.  

VA domiciliary records show that in January 1995, the veteran 
was reported to have PTSD.  The stressors consisted of 
incidents in which his unit was ambushed, and in which he had 
killed RVN.  He also reported that a Vietnamese cook had 
attempted to poison his food.  In March 1995, the veteran 
reported that his stressor consisted of being attacked and 
killing three enemy troops.  In a statement dated in March 
1996, the veteran reported a stressor in which his units 
bunker in the Iron Triangle was attacked.  The veteran 
did not report the dates of these incidents, and it is 
possible that they occurred when he was serving with units 
other than the 610th Maintenance Battalion.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes a duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as a duty to obtain all relevant treatment records referred 
to by the veteran.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).  VA examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In this case, as noted above, the record shows that there are 
more records available that might be useful in evaluating the 
veteran's claim.  It does not appear the RO has made an 
attempt to obtain records pertaining to the reported 
hospitalization of the veteran at the VA Medical Center in 
Waco, Texas, from July 19, 1995, to September 27, 1995.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any psychiatric treatment he has received 
since 1996.  The RO should then take all 
necessary steps to obtain any of those 
records not currently a part of the 
claims file, including records of the 
veteran's reported hospitalization at the 
VA Medical Center in Waco, Texas, from 
July 19 to September 27, 1995, and 
associate them with the claims folder.

2.  The RO should request that the 
appellant submit a comprehensive 
statement as to all of the events during 
his active service that he believes 
constitute a "stressor."  He is to be 
advised that it is imperative that he 
provide as much detailed information as 
possible as to the dates, places, and 
nature of the incidents.  If other 
personnel were involved, he should 
provide their names, grades, and units of 
assignment.  He should report, with as 
much specificity as possible the 
approximate dates of the incidents in 
which his unit was attacked, he killed 
three of the enemy, an attempt was made 
to poison his food, and his bunker in the 
Iron Triangle was attacked.  The 
Board emphasizes that without specific 
details, a meaningful search for service 
records to verify these events will be 
most difficult.

3.  The RO should initiate appropriate 
action to secure verification of any 
alleged stressors, including efforts to 
obtain supporting evidence from the 
Center.  The RO should follow 
adjudication procedures and pursue any 
recommendations provided by the service 
department as to where possible evidence 
bearing on the alleged events may be 
found.

4.  Following the above, if there is 
credible supporting evidence of any 
reported stressor, the RO should arrange 
for a VA psychiatric examination by a 
board-certified psychiatrist, if 
available, in order to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorders, including 
PTSD, determined to be present.  The 
examiner should report all Axis I and II 
diagnoses present, if any, and discuss 
any psychosocial stressors.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  If the diagnosis of PTSD 
is made, the examiner should specify (1) 
the stressors supporting that diagnosis; 
(2) whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the reported inservice 
stressors.  The examination report should 
include the complete rationale for all 
opinions expressed, including an opinion 
as to the veteran's credibility.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directions of this 
REMAND.  If they are not, the RO should 
implement corrective procedures.  If the 
examination report identifies stressors 
for which credible supporting evidence 
has not been obtained, the RO should 
undertake all necessary development to 
obtain such supporting evidence.

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  The issue 
of entitlement to service connection for 
PTSD should be adjudicated with 
consideration of all relevant laws and 
regulations, to include 38 C.F.R. 
§ 3.304(f) (1998) and the diagnostic 
criteria set forth in DSM-III-R and DSM-
IV.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, he and his representative should be 
furnished with a supplemental statement of the case.  A 
reasonable period of time for response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
